 


109 HR 1426 IH: Consumer Assurance of Radiologic Excellence Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1426 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Pickering (for himself, Mr. Doyle, Mr. Taylor of Mississippi, Mr. Larson of Connecticut, Mr. Lynch, Mr. Tanner, Mr. Duncan, Mr. Kildee, Mr. McCotter, Mr. Abercrombie, Mr. Wicker, Mr. Ryun of Kansas, Mr. Payne, Mr. Hyde, Mr. Hinchey, Mr. Walsh, Mr. Terry, Mrs. Wilson of New Mexico, Mr. Shimkus, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to provide public access to quality medical imaging procedures and radiation therapy procedures. 
 
 
1.Short titleThis Act may be cited as the Consumer Assurance of Radiologic Excellence Act. 
2.State licenses regarding practitioners of medical imaging and radiation therapy; limitation on medicaid payments for proceduresTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended— 
(1)in section 1903(i) (42 U.S.C. 1396b(i))— 
(A)in paragraph (20), by striking the period at the end and inserting ; or; and 
(B)by inserting after paragraph (20) the following paragraph: 
 
(21)with respect to any amount expended on medical imaging procedures or radiation therapy procedures unless the State meets the requirements of section 1930A (relating to State medical radiation licenses).; and 
(2)by inserting after section 1930 the following section: 
 
1930A.State medical radiation licenses 
(a)State licenses regarding medical imaging and radiation therapyFor purposes of section 1903(i)(21), a State meets the requirements of this section if the State demonstrates to the satisfaction of the Secretary that the law of the State has in effect the following policies: 
(1)Subject to paragraphs (2) and (3), it is unlawful for an individual in the State to intentionally administer or plan medical imaging procedures or radiation therapy procedures to or for a patient for medical or chiropractic purposes unless the individual has obtained from the State a license, certificate, or other document that authorizes the individual to administer such procedures in the State (referred to in this section as a medical radiation license). 
(2)Notwithstanding any other provision of this section, the State deems an individual as holding a medical radiation license if the individual is licensed in the State as a doctor of medicine, osteopathy, dentistry, podiatry, or chiropractic. 
(3)The State requires an individual who administers or plans medical imaging procedures or radiation therapy procedures to obtain a medical radiation license from the State, unless— 
(A)the individual exclusively performs medical ultrasound or echocardiography; or 
(B)the individual is a student enrolled in an educational institution or program that is accredited pursuant to subsection (b)(2)(B) and, as a student, intentionally administers medical imaging procedures or radiation therapy procedures for medical or chiropractic purposes under the supervision of an individual who holds a medical radiation license obtained from the State. 
(4)The State does not provide a medical radiation license to an individual unless the individual meets— 
(A)the criteria established under subsection (b) by the Secretary; and 
(B)such additional criteria as the State may establish. 
(b)Issuance by Secretary of minimum licensing criteria 
(1)In generalNot later than 18 months after the date of the enactment of the Consumer Assurance of Radiologic Excellence Act, the Secretary shall by regulation issue criteria that, for purposes of subsection (a)(4)(A), establish the minimum standards for an individual to obtain a medical radiation license from a State. In carrying out the preceding sentence, the Secretary shall— 
(A)establish such standards as the Secretary determines to be appropriate for ensuring the quality performance of medical imaging procedures and radiation therapy procedures; and 
(B)ensure that the standards are at least as protective of the public health as standards issued under the Consumer-Patient Radiation Health and Safety Act of 1981. 
(2)Certain standardsThe Secretary shall ensure that standards under paragraph (1) are in accordance with the following: 
(A)The standards shall specify the educational requirements for an individual to obtain a medical radiation license, including, if applicable, requirements regarding practical experience. 
(B)The standards shall provide that an educational requirement under subparagraph (A) is that the education involved be provided by an educational institution or program that is accredited by a nonprofit private entity recognized by the Secretary for purposes of this subsection. 
(C)The standards shall specify the criteria that an entity is required to meet in order to be recognized by the Secretary as an accrediting entity under subparagraph (B). Such criteria shall provide that an entity will not be so recognized unless the entity establishes accrediting criteria satisfactory to the Secretary with respect to the quality of educational institutions and programs in the areas of administrative policies and procedures, curricula, recordkeeping, faculty, administrative support, and such other areas as the Secretary determines to be appropriate. 
(3)ConsultationIn developing standards under paragraph (1), the Secretary shall consult with organizations that are nationally recognized for their expertise in education and credentialing in medical imaging procedures and radiation therapy procedures. 
(c)DefinitionsFor purposes of this section: 
(1)The term administer, with respect to medical imaging procedures or radiation therapy procedures, means— 
(A)the act of directly exposing a patient to radiation via ionizing or RF radiation for purposes of medical imaging or for purposes of radiation therapy; and 
(B)the act of positioning a patient to receive such an exposure. 
(2)The term medical imaging procedure means any procedure or article, excluding medical ultrasound procedures or articles, intended for use in the diagnosis of disease or other medical or chiropractic conditions in humans, including diagnostic X-rays, nuclear medicine, and magnetic resonance procedures. 
(3)The term medical radiation license has the meaning indicated for such term in subsection (a)(1). 
(4)The term plan, with respect to medical imaging procedures or radiation therapy procedures, means the act of preparing for the administering of such a procedure to a patient by evaluating patient-specific or site-specific information, based on computer analysis or direct measurement of dose, in order to customize the procedure for the patient and verifying appropriate dose administrations. 
(5)The term radiation therapy procedure means any radiation procedure or article intended for the cure, mitigation, or prevention of diseases or disorders in humans.. 
3.ApplicabilityWith respect to the condition described in paragraph (21) of section 1903(i) of the Social Security Act (as inserted by section 2 of this Act): 
(1)Except as provided in paragraph (2), such condition applies to the States on and after the first day of the first calendar quarter that begins after the date on which the Secretary of Health and Human Services promulgates the final rule under section 1930A(b)(1) of the Social Security Act (as added by section 2 of this Act). 
(2)If the Secretary determines that meeting such condition requires State legislation (other than legislation appropriating funds), the condition applies to the State involved on and after the first day of the first calendar quarter that begins after the close of the relevant session of the State legislature. For purposes of the preceding sentence: 
(A)The relevant session is the first regular session of the State legislature that begins after the date on which such final rule is promulgated by the Secretary, subject to subparagraph (B). 
(B)If the State has a two-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature for purposes of subparagraph (A). 
 
